Case 2:17-cv-07325-AB-JEM Document 58 Filed 12/19/18 Page 1 of 3 Page ID #:1103




   1   Kelly W. Cunningham, Esq., No. 186,229
          kcunningham@cislo.com
   2   C. Wook Pak, Esq., No. 244,780
          wpak@cislo.com
   3   CISLO & THOMAS LLP
       12100 Wilshire Boulevard, Suite 1700
   4   Los Angeles, California 90025
       Telephone: (310) 451-0647
   5   Telefax: (310) 394-4477
   6   Attorneys for Plaintiff/Counter-Defendant
       Colt International Clothing, Inc.
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
       COLT INTERNATIONAL                     )    Case No. 2:17-CV-07325 AB (JEMx)
  11   CLOTHING INC.,                         )
                                              )    PLAINTIFF COLT
  12                Plaintiff,                )
                                              )    INTERNATIONAL CLOTHING,
  13                                          )    INC.’S REPORT TO THE COURT
             vs.                              )
  14                                          )
                                                   ON THE STATUS OF THE
                                              )    REEXAMINATIONS OF THE
  15   QUASAR SCIENCE, LLC, et al.,           )    PATENTS-IN-SUIT
  16                                          )
                    Defendants.               )
  17                                          )
                                              )
  18                                          )
                                              )
  19                                          )
       AND COUNTERCLAIMS                      )
  20                                          )
  21
  22         TO THIS COURT, ALL INTERESTED PARTIES, AND THEIR
  23   ATTORNEYS OF RECORD:
  24         Plaintiff Colt International Clothing, Inc. hereby submits, pursuant to this
  25   Court’s Order of August 21, 2018, its report of the status of the reexaminations
  26   proceedings of the patents-in-suit.
  27
  28
                                                                              Case 2:17-cv-07325-AB-JEM Document 58 Filed 12/19/18 Page 2 of 3 Page ID #:1104




                                                                                          1                Colt does not disagree with the substance of Defendants’ report to the Court
                                                                                          2   on the status of the reexaminations of the patents-in-suit, U.S. Patent No. 9,719,642
                                                                                          3   (Reexam. No. 90/014,146) and U.S. Patent No. 9,845,924 (Reexam. No.
                                                                                          4   90/014,150). Colt intends to file its responses in both reexaminations on or before
                                                                                          5   January 17, 2019 and February 21, 2019, respectively. After filing its responses to
                                                                                          6   the office actions in the reexamination proceedings, Colt expects the Patent Office
                                                                                          7   to further examine and respond within two to four months thereafter.                                                Both
                                                                                          8   reexamination proceedings, therefore, remain ongoing at this time.
                                                                                          9
                                                             Facsimile: (310) 394-4477




                                                                                         10                                                                                    Respectfully submitted,
                                                                                         11                                                                                    CISLO & THOMAS, LLP
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, California 90025
                                            12100 Wilshire Boulevard




                                                                                         13   Dated: December 19, 2018                                                   By:    /s/Kelly W. Cunningham
            Attorneys at Law




                                                                                                                                                                               Kelly W. Cunningham, Esq.
                                                   SUITE 1700




                                                                                         14                                                                                    C. Wook Pak, Esq.
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                                                                                                               Attorneys for Plaintiff
                                                                                         16                                                                                    Colt International Clothing Inc.
                                                                                         17   T:\17-34086\Colt's report to the court re reexamination proceedings.docx


                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                                                           2
Case 2:17-cv-07325-AB-JEM Document 58 Filed 12/19/18 Page 3 of 3 Page ID #:1105




   1                                                                  PROOF OF SERVICE
   2          I am over the age of eighteen (18) years, employed in the State of California,
   3   and not a party to the above-entitled action. My business address is 12100 Wilshire
       Blvd., Suite 1700, Los Angeles, California 90025.
   4
   5                On Wednesday, December 19, 2018, I served:
   6
                    PLAINTIFF COLT INTERNATIONAL CLOTHING, INC.’S REPORT TO
   7                THE COURT ON THE STATUS OF THE REEXAMINATIONS OF THE
                    PATENTS-IN-SUIT
   8
   9                to be sent by ECF electronic mail to the following:
  10                  Michael M. Baranov, Esq.                                    Gary A. Hecker, Esq.
                      Baranov & Wittenberg LLP                                    James M. Slominski, Esq.
  11                  1901 Avenue of the Stars, Suite 1750                        The Hecker Law Firm
  12                  Los Angeles, California 90067                               1925 Century Park East, Suite 2300
                      Email: mbaranov@mbgwlaw.com                                 Los Angeles, California 90067
  13                                                                              Email: ghecker@heckerlaw.com;
                      Attorneys for Defendants Quasar                             jslominski@heckerlaw.com
  14                  Science, LLC, Cinelease, Inc., and
  15                  Warner Bros. Entertainment Inc.                             Attorneys for Defendant Dadco, LLC

  16                and to be sent by First Class mail to the following:
  17
                                               James Daugherty; Mark Nicholas; Rick Nelson
  18                                           Manhattan Beach Studios LLC
                                               1600 Rosecrans Avenue
  19                                           Manhattan Beach, California 90266
  20
                                               Any representation is presently unknown to Plaintiff
  21
  22          I declare, under penalty of perjury under the laws of the United States that
       the foregoing is true and that I am employed in the office of a member of the Bar of
  23   this Court at whose direction the service was made.
  24
                    Executed on Wednesday, December 19, 2018, at Los Angeles, California.
  25
  26                                                                                    /s/Christopher Eckart
                                                                                       Christopher Eckart
  27   T:\17-34086\Colt's report to the court re reexamination proceedings.docx

  28
